Title: To Benjamin Franklin from Arthur Lee, 9 June 1780
From: Lee, Arthur
To: Franklin, Benjamin


Sir,
L’Orient June 9th. 1780.
I have now waited here three months for the Alliance, & see no probability of her sailing. The discontent of the Crew has increasd to such a degree, as in my judgment to threaten the most ruinous consequences, if their demands are not satisfyd.
I feel it as a duty to the Public to give you this information; & have the honor to be, with respect, Sir, Yr. most obedient humble servant
Arthur Lee
The Honble. Dr. Franklin. Minister plenipotentiary
 
Notation: June 9. 1780 A Lee to B Franklin had waited at L’orient 3 months for the sailing of the Alliance. Discontent of the Crew
